[Cite as State v. Rottman, 2021-Ohio-1618.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio                                     Court of Appeals No. L-20-1061

        Appellee                                  Trial Court No. CR0201902254

v.

Alliya Crenshaw Rottman                           DECISION AND JUDGMENT

        Appellant                                 Decided: May 7, 2021

                                              *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Lauren Carpenter, Assistant Prosecuting Attorney, for appellee.

        Autumn D. Adams, for appellant.

                                              *****


        OSOWIK, J.

        {¶ 1} On April 9, 2019, the Lucas County Grand Jury issued a single count

indictment against appellant, Alliya Crenshaw Rottman. The sole count of the indictment

was a charge of a violation of R.C. 2903.11(A)(1) and (D), felonious assault, a felony of

the second degree.
       {¶ 2} After a jury trial, appellant was found guilty. On February 19, 2020,

Crenshaw Rottman was sentenced to serve an indefinite term of imprisonment in the

Ohio Department of Rehabilitation and Corrections of a minimum of two years up to a

maximum of three years.

       {¶ 3} Appellant timely filed an appeal from that judgment. She presents three

assignments of error to this court:

              1. THE SENTENCING PROVISIONS OF SENATE BILL 201, OR

       THE REAGAN TOKES ACT, ARE UNCONSTITUTIONAL.

              2. THE EVIDENCE PRESENTED AT TRIAL WAS

       INSUFFICIENT TO SUPPORT A CONVICTION FOR FELONIOUS

       ASSAULT.

              3. THE JURY’S FINDING OF GUILTY FOR FELONIOUS

       ASSAULT WAS AGAINST THE MANIFEST WEIGHT OF THE

       EVIDENCE.

       {¶ 4} In her first assignment of error, Crenshaw Rottman attacks the

constitutionality of the Reagan Tokes Act, aka Senate Bill 201, arguing that it violates the

doctrine of separation of powers and due process rights afforded to her under the

Fourteenth Amendment to the United States Constitution and the Ohio Constitution.

       {¶ 5} The Reagan Tokes Act (“Act”) went into effect in Ohio on March 22,

2019. R.C. 2901.011. The Act requires a sentencing court imposing a prison term

under R.C. 2929.14(A)(1)(a) or (2)(a), on or after the effective date, to order a minimum




2.
prison term under that provision and a maximum prison term as determined by R.C.

2929.144(B). The Act also sets forth a presumption that an offender “shall be released

from service of the sentence on the expiration of the offender’s minimum prison term or

on the offender’s presumptive earned early release date, whichever is earlier.” R.C.

2967.271(B). The offender’s presumptive earned early release date is determined

under R.C. 2967.271(F), which permits the sentencing court to reduce the minimum term

under certain circumstances. R.C. 2967.271(A)(2). The Department of Rehabilitation

and Corrections may rebut the R.C. 2967.271(B) presumption if it determines at a hearing

that certain statutorily enumerated factors apply. R.C. 2967.271(C). If the Department

rebuts the presumption, it may maintain the offender’s incarceration after the expiration

of the minimum prison term or presumptive earned early release date for a reasonable

period of time, which “shall not exceed the offender’s maximum prison term.” R.C.

2967.271(D)(1).

       {¶ 6} We will note, however, that appellant’s constitutional challenge to the statute was

not presented to the trial court and the issue makes its first appearance before this appellate

panel. It is well-established that failure to raise at the trial court level the issue of the

constitutionality of a statute or its application, which issue is apparent at the time of trial,

constitutes a waiver of such issue and a deviation from the state’s orderly procedure, and

therefore need not be heard for the first time on appeal. State v. Awan, 22 Ohio St.3d 120, 489

N.E.2d 277 (1986), syllabus.




3.
       {¶ 7} However, a court has the right to consider constitutional challenges in its

discretion, even if the argument was waived in specific cases of plain error where the

rights and interests involved may warrant it. See In re M.D., 38 Ohio St.3d 149, 527

N.E.2d 286 (1988). However, this requires an appealing party to demonstrate that, but

for plain or obvious error, the outcome of the proceeding would have been otherwise, and

a reversal is necessary to correct a manifest injustice. State v. Quarterman, 140 Ohio

St.3d 464, 2014-Ohio-4034, 19 N.E.3d 900, ¶ 16. The burden of establishing plain error

is on the party asserting it. Id. Appellant has not raised an argument of plain error and

we decline to raise it sua sponte. State v. Wright, 6th Dist. Lucas No. L-19-1213, 2021-

Ohio-364, ¶ 20-21. As such, appellant’s first assignment of error is found not well-taken.

       {¶ 8} Appellant’s second assignment of error claims that the evidence presented at

trial was insufficient to support a conviction for felonious assault.

       {¶ 9} Sufficiency of the evidence is a legal standard that tests whether the

evidence is legally adequate to support the verdict. In reviewing a challenge to

the sufficiency of evidence, the relevant inquiry is whether, after viewing the evidence in

a light most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime proven beyond a reasonable doubt. State v. Smith, 80

Ohio St.3d 89, 113, 684 N.E.2d 668 (1997). In making that determination, the appellate

court will not weigh the evidence or assess the credibility of the witnesses. State v.

Walker, 55 Ohio St.2d 208, 212, 378 N.E.2d 1049 (1978).




4.
       {¶ 10} The offense of felonious assault, as set forth in R.C. 2903.11 provides, in

relevant part that:

              (A) No person shall knowingly do either of the following:

              (1) Cause serious physical harm to another or to another’s unborn;

       {¶ 11} At trial, testimony established that in the early morning hours of July 7,

2019, the victim was at the home of a male acquaintance when both were awakened

around 4:00 a.m. by the sound of the bedroom window breaking. They went outside

where they saw appellant holding a hammer. She engaged in an argument with the

victim, while waving the hammer. The confrontation escalated into a physical fight. The

male acquaintance stepped in between them. Appellant returned to her car. The male

and the victim remained outside. The appellant then stepped on the gas. The tires

screeched and rubber peeled from the tires. Appellant then drove her car over the curb,

over the grass and into the victim.

       {¶ 12} Medical reports from the hospital indicated that the victim sustained a

fractured ankle and lacerations on her leg that required multiple staples.

       {¶ 13} A detective took photographs of the injuries that showed severe injuries to

the victim, including leg injuries, lacerations to her leg, swelling foot and a tire mark on

her right leg. Also, he had taken photographs of the scene itself, showing tire marks on

the curb and torn-up grass off the curb. These exhibits were admitted into evidence.

       {¶ 14} The victim also testified concerning a Facebook Live video taken by

appellant in which appellant stated that she “should have smoked” the victim.




5.
       {¶ 15} Also admitted into evidence were recordings of jail phone calls from the

appellant to the male acquaintance. Appellant told the male to “fix” his statement so that

the charges against her would be dropped. The male indicated that he told the police that

he did not see the victim struck by the car. In response, appellant said “that’s better than

what I was going to tell you to say, which was that the bitch got in my way.” The male

ultimately could not be located and did not testify at trial.

       {¶ 16} Appellant testified that she was indeed responsible for breaking the

apartment window with a hammer. She described it as an “accident.” She also testified

that only the male came out of the apartment in response to the window being broken.

She also stated that the victim pulled her out of her own car and then pulled her hair.

Appellant claimed that she kicked the victim in self-defense. She also testified that she

left the area and never ran over the victim.

       {¶ 17} On cross-examination, she admitted to the jail phone call and further

claimed that her heel had caused the broken bone and lacerations on the victim’s leg but

that she only reacted in self-defense.

       {¶ 18} Appellant now argues that sufficient evidence did not support a felonious

assault conviction because she was acting in self-defense.

       {¶ 19} However, we conclude that, after viewing the evidence in a light most

favorable to the prosecution, a rational trier of fact could have found the essential

elements of the crime of felonious assault proven beyond a reasonable doubt. State v.

Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991).




6.
       {¶ 20} Therefore, appellant’s second assignment of error is found not well-taken.

       {¶ 21} In her final assignment of error, appellant also challenges the weight of the

evidence. Under a manifest weight standard, an appellate court must sit as a “thirteenth

juror” and may disagree with the fact-finder’s resolution of the conflicting testimony.

State v. Thompkins, 78 Ohio St.3d 380,387, 678 N.E.2d 541 (1997).

       {¶ 22} The appellate court, reviewing the entire record, weighs the evidence and

all reasonable inferences, considers the credibility of witnesses, and determines whether

in resolving conflicts in the evidence, the jury clearly lost its way and created such a

manifest miscarriage of justice that the conviction must be reversed, and a new trial

ordered. The discretionary power to grant a new trial should be exercised only in the

exceptional case in which the evidence weighs heavily against conviction. State v.

Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).

       {¶ 23} In support of her claim, appellant again argues that the evidence

demonstrated that her actions on the day of the offense constitute self-defense, thereby

exonerating her from any criminal liability. Despite this self-serving assertion, we are

not persuaded that the evidence weighs heavily against conviction. Id., Thompkins at

386-387.

       {¶ 24} We cannot conclude that the jury clearly lost its way in finding appellant

guilty. We find that her conviction is not against the manifest weight of the evidence.

Appellant’s third assignment of error is not well-taken.




7.
       {¶ 25} Based on the foregoing, the judgment of the Lucas County Court of

Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal pursuant

to App.R. 24.

                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Myron C. Duhart, J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




8.